
	

115 S1294 IS: Native American Education Opportunity Act 
U.S. Senate
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1294
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2017
			Mr. McCain (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To expand opportunity for Native American children through additional options in education, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Native American Education Opportunity Act .
		2.Native American education opportunity program
 (a)In generalPart B of title XI of the Education Amendments of 1978 (25 U.S.C. 2000 et seq.) is amended— (1)by redesignating section 1141 as section 1142; and
 (2)by inserting after section 1140 the following:  1141.Bureau funding of tribal-based education savings account programs (a)Program authorized (1)Bureau disbursementsAt the request of Tribes, the Secretary of the Interior shall, for the 2018–2019 school year and each subsequent school year, disburse not more than 90 percent of the amounts made available under sections 1127 and 1130 for the school year to such Tribes that administer education savings account programs to enable the Tribes to award grants to education savings accounts for ESA eligible students for such school year, in accordance with subsection (b).
 (2)ApplicabilityThis section shall apply with respect to ESA eligible students who have submitted their application for participation under this section to the Tribe of which the student is an enrolled member on or after January 1, 2018.
								(3)Account administration
 (A)In generalA Tribe may enter into an agreement with a nonprofit entity for the administration of the accounts created through the Tribe's education savings account program.
 (B)Nonprofit entity definedIn this paragraph, the term nonprofit entity means an entity that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (4)Use of fundsFunds disbursed to a Tribe under this section may be used for— (A)private school tuition and fees;
 (B)textbooks, curriculum, and instructional materials; (C)academic, Native language, or cultural tutoring;
 (D)educational services and therapies for students with special needs; (E)tuition and fees for a non-public online learning program;
 (F)educational technology; (G)examination fees; or
 (H)transportation to and from a school not to exceed $2,000 per year, per ESA eligible student. (b)Disbursements (1)AmountThe amount disbursed by the Secretary of the Interior under subsection (a) to a Tribe shall be, with respect to each ESA eligible student for which the Tribe awards a grant under this section for a school year, the lesser of—
 (A)the amount of the grant provided by the Tribe to the education savings account of the ESA eligible student for the applicable school year; and
 (B)90 percent of the amount that the Secretary would provide to a Bureau-funded school on behalf of such student for the applicable school year under sections 1127 and 1130.
 (2)Quarterly disbursementsA Tribe that receives a disbursement amount under subsection (a) shall make quarterly grant distributions of such amount to education savings accounts for ESA eligible students.
 (3)LimitationA Tribe shall allocate not more than 15 percent of the amount received per pupil under this section to the administration of the education savings account programs of the Tribe.
 (4)Roll over and remaining funds in an accountNot more than 50 percent of an ESA eligible student's total grant amount for a school year made under this section may roll over for use to the following school year.
 (c)Effect on allotmentsFor purposes of any calculation regarding the total number of eligible Indian students under section 1127, the Secretary shall include all ESA eligible students who participate in an education savings account program under this section.
 (d)Rule of constructionA grant awarded to an ESA eligible student under this section shall be considered assistance to the student and shall not be considered assistance to a school that enrolls the ESA eligible student or any other educational service provider from which the ESA eligible student receives services.
 (e)DefinitionsIn this section: (1)ESA eligible student (A)In generalThe term ESA eligible student means an individual who—
 (i)is— (I)an elementary school or secondary school student who attended a Bureau-funded school in the semester preceding the date on which the student first applies for participation in an education savings account program; or
 (II)a child who will be eligible to attend a Bureau-funded school for kindergarten or any other elementary school grade in the next semester that will start after the date on which the student first applies for participation in an education savings account program;
 (ii)will not be attending a Bureau-funded school, receiving an education savings account from another Tribe, or attending a public elementary school or secondary school, while the student is participating in an education savings account program of a Tribe; and
 (iii)meets any eligibility requirements of the education savings account program of the Tribe in which the student applies to participate.
 (B)Period of eligibilityA student who meets the requirements of clauses (i) and (iii) of subparagraph (A) for a school year and who was an enrolled member of the Tribe to which the student submitted an application for participation in the education savings account program of the Tribe at the time of submitting the application to the Tribe shall be deemed to meet the requirements of such clauses until the date on which the student graduates high school or reaches the age of 21 years, whichever occurs first.
 (2)Education savings account programThe term education savings account program means a program administered by a Tribe in which the Tribe awards a grant to an account controlled by a parent of an elementary school or secondary school student from which the parent may purchase goods and services needed for the education of the student.
 (3)ParentThe term parent means a parent, guardian, custodian, or other person with the authority to act on behalf of an ESA eligible student.
 (4)TribeThe term Tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (25 U.S.C. 5131)..
 (b)Conforming amendmentSection 1126(c) of the Education Amendments of 1978 (25 U.S.C. 2006(c)) is amended by striking section 1141(12) and inserting section 1142(12). (c)GAO StudyNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall—
 (1)conduct a review of the implementation of the amendments made by this Act during the preceding 3-year period, including any factors impacting increased participation in education savings account programs established pursuant to the amendments made by this Act;
 (2)submit a report describing the results of the review under paragraph (1) to— (A)the Committee on Indian Affairs of the Senate; and
 (B)the Subcommittee on Indian, Insular and Alaska Native Affairs of the Committee on Natural Resources of the House of Representatives; and
 (3)publish the report under paragraph (2). 